Title: To George Washington from Major William Perkins, 12 March 1780
From: Perkins, William
To: Washington, George


          
            Sir
            Providence 12th March 1780
          
          Agreeable to your Excellency’s orders, I have collected as far as laid in my Power all the Stores in this Department together, ready for moving, excepting about a Thousand weight of Powder which Govr Bowen advised me to leave at Greenwich.
          The inclosed Return is the true State & quantity of the Stores &c. in this Department, as nearly as was possible for me to find out, tho I cannot be positive, as to the number of round Shott; for the large quantity of Snow that fell obliged me to dig in several Places for them, which makes me uncertain whether I have taken an Acct of the whole. And since the making out the Returns, I have heard of a number of Arms about Twenty miles from this Place that belongs to the States, which I am now going after.
          The Council of this State seems to claim all the Iron Pieces that is here, of which I am unknowing, therefore would desire to have your Excellency’s advice concerning them; as also supposing I should be order’d to remove the Stores, what quantity and sort must be left behind?
          I have a number of Men as yet employ’d, & if I should be obliged to stay a much longer time, must beg to be inform’d which way I am to be supply’d with money; for Genl Gates left me but little, and in case a movement of the Stores should be thought necessary, it would take considerable to enable me to do it.
          I must further desire if the Campain should open soon that a proper Person might be appointed to take charge of the Stores, and your premission to Join my Regiment. Yr Excellency’s most Obedient Hume Servt
          
            William Perkins
          
        